Exhibit 10.9
EMPLOYEE TRADE SECRET, CONFIDENTIAL INFORMATION
AND POST-EMPLOYMENT RESTRICTION AGREEMENT

     
Employee: James E. Shields
  —
 
   
(Print Employee’s full name)
   

Employer: MoneyGram International, Inc., including its direct and indirect
subsidiaries, affiliates, predecessors, successors, and permitted assigns.
Effective as of the date on which Employee signs this Agreement, Employee agrees
as follows:
1. Acknowledgments.
     1.1 Employer is currently engaged in the following businesses:
          (a) providing payment services through independent agents and
Employer-owned retail locations in the United States and internationally, which
payment services include, but are not limited to, money transfers, money orders,
bill payment services, stored value cards and related products and services;
          (b) providing payment services via the Internet, kiosks, automated
teller machines and other unmanned media in the United States and
internationally, which payment services include, but are not limited to, money
transfers, money orders, bill payment services, stored value cards and related
products and services;
          (c) providing bill payment services in the United States and
internationally to industries that include, but are not limited to, the credit
card, debit card, mortgage, automobile finance, telecommunications, satellite
television, cable television, property management and collection industries;
          (d) processing of official checks and provision of related services
for financial institutions, either directly or through trusts or other business
entities; and
          (e) providing banking and processing services for payments such as
rebates/refunds, gift certificates and government payments.
     1.2 Employer conducts its business and is engaged in competition in a
nationwide market; in the case of its money transfer businesses, Employer’s
business and competition are conducted globally.
     1.3 Employer desires to protect its legitimate proprietary interests,
including but not limited to its confidential business information and trade
secrets.
Form 8-2009

 



--------------------------------------------------------------------------------



 



2. Consideration.
     Employee acknowledges that for and in consideration of the agreements and
covenants made herein, Employer has agreed to (i) award a non-qualified stock
option (“Option”) to Employee pursuant to a MoneyGram International, Inc. 2005
Omnibus Incentive Plan Non-Qualified Stock Option Agreement (“Option Agreement”)
and (ii) enter into a Severance Agreement (“Severance Agreement”) with Employee.
     Employee further acknowledges that he or she has had an opportunity to
review this Agreement, the Severance Agreement and the Option Agreement in their
entirety and to consult with Employee’s attorney and other advisors prior to
signing this Agreement.
3. Trade Secrets and Confidential Information and Related Covenants.
     3.1 During the course of Employee’s employment, he or she has had and will
have access to and gain knowledge of the highly confidential and proprietary
information (“Confidential Information”) and trade secrets which are the
property of Employer, or which Employer is under an obligation not to disclose,
including but not necessarily limited to the following: information regarding
the Employer’s clients and prospective clients, information regarding Employer’s
development of enhanced or new payment services, the financial terms of
Employer’s contracts and proposed contracts, the expiration dates of such
contracts, the key contact individuals at each client location, the transaction
volume and business features of each client and/or location, business plans,
marketing plans and financials, reports, data, figures, margins, statistics,
analyses and other related information, and any other information of whatever
nature which gives Employer an opportunity to obtain a competitive advantage
over its competitors who do not know or use it. In addition, Employer’s
Confidential Information and trade secrets include the means by which Employer
provides its services including but not limited to its organizational structure,
technology, management systems, software and computer systems.
     3.2 Employee agrees to use best efforts and the utmost diligence to guard
and protect Employer’s trade secrets and Confidential Information, and Employee
agrees that Employee will not, during or after the period of Employee’s
employment by Employer, use or disclose, directly or indirectly, any of
Employer’s trade secrets or Confidential Information which Employee may develop,
obtain or learn about during or as a result of Employee’s employment by
Employer, unless previously authorized to do so by Employer in writing. Employee
acknowledges that the Confidential Information and trade secrets are owned and
shall continue to be owned by the Employer and that misuse, misappropriation or
disclosure of this information could cause irreparable harm to Employer both
during and after the term of Employee’s employment.
4. Post-Employment Competitive Activities and Related Covenants.
     4.1 Definitions: For purposes of Section 4, the following terms have the
meanings indicated:
          (a) A “Conflicting Product or Service” means any product, or process,
or service in existence or under development, which is the same as or similar to
or improves upon or competes with or is intended to replace or serve as an
alternative to, a product, process, or service rendered by Employer or which is
under development by Employer or the subject of a pending acquisition or license
by Employer or as to which Employer is actively negotiating to provide services
through a business alliance relationship, and

2



--------------------------------------------------------------------------------



 



               (i) which Employee either worked on, performed or sold during his
or her last twenty-four (24) months of employment by Employer; or
               (ii) about which Employee acquired Confidential Information as a
result of his or her employment by Employer.
          (b) A “Conflicting Organization” means any business that is a Customer
(as defined below), or any other person or organization (including one owned in
whole or in part by Employee) which is engaged in or is about to become engaged
in the research on, or the development, production, marketing or sale of a
Conflicting Product or Service.
          (c) A “Customer” means any current customer or agent or any
prospective or former customer or agent of Employer with which Employee had any
contact or about which Employee had access to Confidential Information or trade
secrets at any time during the twenty-four (24) months preceding Employee’s
termination of employment with Employer.
     4.2 Employment with a Conflicting Organization. Employee agrees that, for a
period of twelve (12) months following Employee’s termination of employment, and
in exchange for the consideration described in Section 2 of this Agreement, he
or she shall not accept employment or otherwise render services as an employee,
trustee, principal, agent, consultant, partner, director, officer or substantial
stockholder of any Conflicting Organization unless Employee first obtains
written consent to such engagement from Employer.
     4.3 Interference with Existing Employment or Similar Relationships. During
and for a period of twelve (12) months after termination of his or her
employment with Employer, Employee will not, whether on Employee’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever, directly or indirectly hire or cause any third party to
hire, recruit, solicit or induce any employee, contractor, consultant or
representative of Employer to terminate his, her or its relationship with the
Employer. Employee further agrees that, during such time, if a person who is
employed by Employer contacts Employee about prospective employment, Employee
will inform such person that Employee cannot discuss the matter without
informing Employer and obtaining permission for such discussions in writing from
Employer.
     4.4 Interference with Customer Relationships. During and for a period of
twelve (12) months after termination of his or her employment with Employer,
Employee will not, whether on Employee’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever,
directly or indirectly interfere with, attempt to influence or otherwise affect
Employer’s commercial relationships with any Customer (as defined above).
Employee further agrees that, during such time, if a Customer contacts Employee
about discontinuing business with Employer or otherwise changing an existing
commercial relationship with Employer, Employee will inform such Customer that
Employee cannot discuss the matter without informing Employer and obtaining
permission for such discussions in writing from Employer.

3



--------------------------------------------------------------------------------



 



     4.5 Remedies.
          (a) Injunctive Relief. Employee acknowledges that the damages which
may arise from a breach of Sections 4.2, 4.3, and/or 4.4 of this Agreement are
irreparable and difficult to prove with certainty. If any covenant contained in
Sections 4.2, 4.3, and/or 4.4 is breached, in addition to other legal remedies
which may be available (which shall include but not be limited to any actual
damages suffered by Employer), Employer shall be entitled to an immediate
injunction from a court of competent jurisdiction to end such breach, without
further proof of damage. The parties agree that the venue for such action shall
be Minneapolis, Minnesota, and Minnesota law shall govern this Agreement and any
proceedings to enforce it. Employer shall be entitled to reimbursement from
Employee of its costs and expenses, including reasonable attorneys’ fees,
incurred in enforcing this Agreement.
          (b) Forfeiture and Repayment.
               (i) Pursuant to Section 6 of the Option Agreement, Employer is
authorized to suspend or terminate the Option and any other outstanding stock
option held by Employee prior to or after termination of employment if Employee
engages in any conduct agreed to be avoided pursuant to this Agreement. If, at
any time during the applicable restriction period described in this Agreement,
Employee engages in any conduct agreed to be avoided pursuant to this Agreement,
then any gain (without regard to tax effects) realized by Employee from the
exercise of the Option, in whole or in part, shall be paid by Employee to
Employer.
               (ii) In consideration of the particular nature and scope of
Employee’s key responsibilities for Employer, if at any time within eighteen
(18) months after the date of Employee’s termination of employment, Employee
accepts employment or otherwise renders services as an employee, trustee,
principal, agent, consultant, partner, director, officer or substantial
stockholder of any Conflicting Organization, or any of its/their subsidiaries,
affiliates, or related companies without first obtaining written consent to such
engagement from Employer, then any gain (without regard to any tax effects)
realized by the Employee from the exercise of the Option, in whole or in part,
shall be paid by Employee to Employer.
               (iii) Employee consents to the deduction from any amounts
Employer owes to Employee the amounts Employee owes to Employer under Section 6
of the Option Agreement and Sections 4.5(b)(i) and/or 4.5(b)(ii) of this
Agreement. In addition, Employee agrees to make such payment of any amounts
Employee owes to Employer under Section 6 of the Option Agreement and
Sections 4.5(b)(i) and/or 4.5(b)(ii) of this Agreement within thirty (30) days
of receipt of a written demand for payment received from Employer. Employee
agrees that Employer shall be entitled to initiate judicial proceedings seeking
the payments described in Section 6 of the Option Agreement and
Sections 4.5(b)(i) and/or 4.5(b)(ii) of this Agreement if Employee fails or
otherwise refuses to make such payment upon receiving written notice from
Employer of the obligation to repay. The parties agree that the venue for such
action shall be Minneapolis, Minnesota, and Minnesota law shall govern this
Agreement and any proceedings to enforce it. Employer shall be entitled to
reimbursement from Employee of its costs and expenses, including reasonable
attorneys’ fees, incurred in enforcing Employee’s obligation under this
Agreement.

4



--------------------------------------------------------------------------------



 



5. Discoveries, Inventions, Improvements and Works by Employee.
     5.1 During Employee’s employment with Employer, Employee will promptly
report to Employer all designs, developments, discoveries, inventions,
improvements or works (collectively “Inventions”) of whatsoever nature conceived
or made by Employee. All such Inventions and the patent, copyright, trade secret
and other intellectual property rights therein which are applicable in any way
to Employer’s business shall be the sole and exclusive property of Employer.
Whenever requested by Employer whether during or subsequent to Employee’s
employment, Employee agrees to execute any papers Employer deems necessary for
the protection of Employer’s interest in any Invention and the patent, copyright
and other intellectual property rights therein.
     5.2 If Employee is or at any time becomes a resident of California,
Delaware, Illinois, Kansas, Minnesota, North Carolina, Utah or Washington, then
the provisions of Section 5.1 shall not apply to any Invention conceived or made
by Employee in that state for which no equipment, supplies, facility or trade
secret information of Employer was used and which was developed entirely on
Employee’s own time, unless:
          (a) the Invention relates directly to the business of Employer, or to
Employer’s actual or demonstrably anticipated research or development, or
          (b) the Invention results from any work performed by Employee for
Employer.
6. Non-Disparagement of Employer.
     Employee will not make disparaging statements about Employer or its parent
companies, predecessors, successors, affiliates, subsidiaries, related
companies, shareholders (including their respective members, managers, and
partners), officers, directors, agents, employees, products or services.
7. Return of Documents and Other Property.
     Employee shall return, prior to or on Employee’s employment termination
date, all of Employer’s property and information within Employee’s possession.
Such property includes, but is not limited to, credit cards, computers, copy
machines, facsimile machines, lap top computers, cellular telephones, pagers,
entry cards, keys, building passes, computer software, manuals, journals,
diaries, files, lists, codes, documents, correspondence, and methodologies
particular to Employer and any and all copies thereof. Moreover, Employee is
strictly prohibited from making copies, or directing copies to himself through
e-mail or other transmission, of any of Employer’s property covered by this
section.

5



--------------------------------------------------------------------------------



 



8. Severability.
     If any provision of this Agreement is held to be unenforceable, the
remainder of the Agreement shall not be affected thereby, but shall remain valid
and enforceable, and such provision shall be sufficiently narrowed so as to make
it enforceable.
9. Entire Agreement.
     This Agreement, the Severance Agreement and the Option Agreement contain
the entire agreement between Employer and Employee relating to the subject
matter hereof and supersede any prior Employee Trade Secret, Confidential
Information and Post-Employment Restriction Agreement(s) between Employee and
Employer. If any provision of any agreement, plan, program, policy arrangement
or other written document between or relating to Employer and Employee conflicts
with any provision of this Agreement, the provision of this Agreement shall
control and prevail.
10. Assignment.
     Employee agrees and acknowledges that the rights and obligations described
in this Agreement, including the right to enforce Employee’s covenants described
in Section 4, are assignable by Employer, without notice to Employee, and
without Employee’s consent or agreement.
11. No Waiver Implied.
     The waiver by any party to this Agreement of a breach by the other party of
any provision shall not operate as or be construed as a waiver of any subsequent
breach of this Agreement.
12. Survival.
     The duties and obligations of Employee contained in this Agreement shall
survive Employee’s termination of employment with Employer.

6



--------------------------------------------------------------------------------



 



I have read the above, understand its contents and agree to all conditions.

            Employee:
    Date: July 21, 2010  /s/ James E. Shields       Name:   James E. Shields   
     

            MONEYGRAM INTERNATIONAL, INC.
    Date: July 23, 2010  By:   /s/ Steve Piano         Name:   Steve Piano     
  Title:   EVP Human Resources     

[SIGNATURE PAGE TO THE EMPLOYEE TRADE SECRET, CONFIDENTIAL
INFORMATION AND POST-EMPLOYMENT RESTRICTION AGREEMENT]

